Title: Timothy Pickering to Bartholomew Dandridge, Jr., 14 December 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War Office Decr 14. 95.
          
          The Secretary of War prays Mr Dandridge to lay before the President, the reports No. 1. 2. 3 & 4, for the two Houses of Congress. No. 5, on the frigates I shall myself present to the President in perhaps half an hour. No. 6. on the fortifications will require a further examination; but will be ready to-morrow morning.
          The reports of the Directors of the mint will be ready to send in this forenoon.
        